Citation Nr: 0116970	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.  

2. Entitlement to a rating in excess of 10 percent for 
tinnitus.  



ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In November 1998, the Board remanded 
the veteran's appeal for additional development.  Thereafter, 
the RO completed the development requested by the Board and 
increased the evaluation assigned for the veteran's hearing 
loss to 20 percent and the evaluation assigned for tinnitus 
to 10 percent.  It returned the case to the Board in May 
2001.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. Upon a VA audiological evaluation conducted in May 1999, 
the veteran's hearing acuity was manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz 
(Hz) of 62.5 decibels (dB) in the right ear and 60 dB in 
the left ear, with speech discrimination ability of 68 
percent in the right ear and 64 percent in the left ear.  

3. The veteran has tinnitus.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met, under the rating 
criteria in effect prior to or from June 10, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998); 38 C.F.R. §§ 3.102, 4.3, 4.85, 
4.86, 4.87, Diagnostic Codes 6110 (2000).  

2. A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. §§ 4.87, Diagnostic 
Code 6260 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained private and VA records pertaining to treatment of 
the veteran for these disabilities and provided the veteran 
with a current VA disability examination.  There is no 
outstanding information or evidence which should be obtained.  
In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  

I.  Factual Basis

A review of the claims file reflects that in February 1988, 
the veteran was examined by Thomas Logan, M.D.  At that time, 
the veteran was found to have decreased hearing on 
audiological evaluation.  There was 55 dB speech reception 
thresholds (SRT) of each ear, with 80 percent speech 
discrimination.  In May 1994, the veteran was examined by 
Curtis Shinabarger, M.D., of Tri-State Otolaryngology, Head 
and Neck Surgery, Inc.  Dr. Shinabarger noted that the 
veteran had complained of tinnitus, and that following an 
audiogram, the veteran was found to be suffering from mild to 
moderate sensorineural hearing loss bilaterally.  The veteran 
also was found to have symmetric speech discrimination, and 
he was reported to be wearing a hearing aid in his right ear.  

In March 1995, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
65
LEFT
40
55
65
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The four-frequency 
decibel average for the right ear was reported as 64 dB and 
for the left ear 59 dB.  The veteran was noted to suffer from 
moderately-severe sensorineural hearing loss bilaterally, 
with excellent speech discrimination.  He was also noted to 
suffer from periodic tinnitus bilaterally.  

In July 1996, September 1996, and October 1997, the veteran 
underwent work-related audiological evaluations at Perdue 
Farms, Inc.  The frequency averages for the right ear were 
noted as 58 dB, 22 dB, and 58 dB, respectively; while for the 
left ear, the averages were reported as 57 dB, 15 dB, and 63 
dB, respectively.  

In May 1999, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
65
LEFT
50
60
60
60
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 64 percent in the left ear.  The 
four-frequency decibel average for the right ear was 62.5 dB 
and for the left ear 60 dB.  

The examiner noted that the test results revealed a moderate 
sloping to moderately-severe sensorineural hearing loss in 
the right ear, and a mild sloping to moderately severe 
sensorineural hearing loss in the left ear.  Speech 
intelligibility was poor in both ears.  

A subsequent VA medical opinion, dated in July 1999, notes 
that given the severity of the veteran's hearing loss and 
poor speech intelligibility bilaterally, the veteran's 
ability to hear and understand normal conversational speech 
without the use of properly fitted amplification would 
significantly affect his ability to obtain and maintain 
employment which required aural communication.  With the 
assistance of a properly fitted hearing aid, however, the 
veteran could be expected to be gainfully employed in a 
variety of employment settings.   

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

a.  Bilateral Hearing Loss

Before addressing the merits of this claim, the Board notes 
that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2000).  The RO 
applied the revised criteria in its evaluation of the 
veteran's claim, and notified the veteran of its decision in 
a February 2001 supplemental statement of the case. 

Where the applicable laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998). 

Substantively, the former and current criteria are the same 
except that the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VI(a), whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VI(a), whichever results in a higher evaluation.  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (2000).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In reviewing the evidence, the Board notes that the veteran's 
most recent VA audiological evaluation, in May 1999, 
evidenced the greatest degree of hearing impairment.  The 
four-frequency averages for the right ear and left ears were 
62.5 dB and 60 dB, respectively.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear, 
and 64 percent in the left ear.  Application of these scores 
to table VI results in designation of V for the right ear and 
VI for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is 20 percent under 
Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  The current evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz or a puretone threshold of 70 dB or more 
at 2000 Hertz.  However, the audiological test results 
reflect puretone thresholds in the 1000, 2000, 3000, and 4000 
Hertz frequencies at 55 dB or more.  Thus, application of the 
puretone averages for each ear separately to table VI(a) 
results in a designation of V for the right ear and IV for 
the left ear.  When these designations of impaired efficiency 
are applied to table VII, the percentage evaluation for 
hearing impairment in each ear is 10 percent (20 percent 
combined) under Diagnostic Code 6100.  Thus, the disability 
rating is the same using both tables.  

The Board recognizes the veteran's assertions that he has 
difficulty hearing in a normal environment.  The Board 
observes, however, that in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that VA audiologists, in assessing hearing 
impairment, utilize these techniques.  Experience has shown 
that controlled audiology tests make possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  Further evaluations derived 
from the rating schedule are intended to make proper 
allowance for improvements by hearing aids.  See 38 C.F.R. § 
4.86 (1998); 38 C.F.R. § 4.85 (2000).  

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the evidence of record establishes 
that the current 20 percent rating for bilateral hearing loss 
is appropriate.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court) has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court held that at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran is entitled to a "staged" rating for 
his service-connected bilateral hearing disability, as the 
Court indicated can be done in this type of case.  The 
currently assigned 20 percent rating was granted, effective 
the effective date of service connection.  Upon reviewing the 
longitudinal record in this case, the Board finds that at no 
time has the veteran's disability been more than 20 percent 
disabling 

Finally, in reaching this decision, the Board has considered 
the entire history of the veteran's condition, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  In this 
regard the Board notes that the record reflects that the 
disability has not necessitated frequent periods of 
hospitalization and that the manifestations of the disability 
are those specifically contemplated by the schedular 
criteria.  Although the Board recognizes that the disability 
is productive of industrial impairment, the currently 
assigned evaluation of 20 percent contemplates industrial 
impairment and a VA medical opinion in July 1999 is to the 
effect that with the assistance of a properly fitted hearing 
aid, the veteran could be expected to be gainfully employed 
in a variety of employment settings.  In sum there is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the assigned evaluation. 

b.  Tinnitus

Under 38 C.F.R. § 4.87, DC 6260 (1998), a 10 percent 
disability rating is warranted for persistent symptoms of 
tinnitus as a result of head injury, concussion, or acoustic 
trauma.  This is the highest rating under this Code.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  Under 
38 C.F.R. § 4.87, DC 6260 (2000), a 10 percent disability 
rating is warranted for recurrent tinnitus.  This is the 
highest rating under this Code.  The 10 percent evaluation 
was granted from the effective date of service connection.  
Therefore, there is no basis for the assignment of a higher 
schedular rating.

The Board has also considered whether this claim should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that this disability has 
not necessitated frequent hospitalization and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation of 10 percent.  Therefore, the Board has 
determined that referral of this claim for extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

